Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/890,823 filed on May 17, 2022.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
Applicant's election without traverse of claims 1-8, considered as Group I in the reply filed on 05/17/2022 is acknowledged, per telephone discussion on the restriction requirement with the applicant, wherein a distinct difference in process steps between the Group I (claims 1-8) and Group II (claims 9-25) was considered. So, the applicant agreed to elect claims 1-8 over the telephone, as well as written response (05/17/2022) submitted accordingly. Therefore, previous submitted restriction requirement based on species, dated on 05/13/2022 has been withdrawn.
5.	Claims 9-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims on Group II, there being no allowable generic or linking claim.

Claim Objections
6.	Claims 2-8 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make minor corrections (, comma missing in all claims shown below). Therefore, the examiner suggests the following amendments as underlined:
Claim 2. (As interpreted) The method of claim 1, wherein the workpiece is a memory based semiconductor device.

Claim 3. (As interpreted) The method of claim 2, wherein the wire is configured to be at least one of a power lead or a ground lead of the memory based semiconductor device.

Claim 4. (As interpreted) The method of claim 1, wherein step (c) includes determining if the wire is broken during the motion profile to determine if the portion is bonded to the bonding location.

Claim 5. (As interpreted) The method of claim 4, wherein the determination of whether the wire is broken is made using a detection system of the wire bonding machine, the detection system detecting whether a conductive path is established between (a) the wire, and (b) a portion of the wire bonding machine.

Claim 6. (As interpreted) The method of 5, wherein the conductive path includes at least one of (a) a wire clamp for clamping the wire, (b) a wire spool for supplying the wire to the bonding tool, (c) a diverter element for assisting in positioning of the wire between the wire spool and the bonding tool, and (d) an air guide system for assisting in positioning of the wire between the wire spool and the bonding tool.

Claim 7. (As interpreted) The method of claim 6, wherein the detection system detects whether the conductive path is established by detecting at least one of (a) a predetermined current flow in the conductive path, (b) a predetermined change in - 12 -KSI-661USPATENT capacitance between the conductive path and a ground connection of the wire bonding machine, and (c) a predetermined phase shift of current flowing in the conductive path.

Claim 8. (As interpreted) The method of claim 1, wherein a plurality of portions of the wire are bonded to a corresponding plurality of bonding locations of the workpiece, and wherein steps (b) and (c) are repeated for each of the plurality of portions of the wire to determine if each of the plurality of portions of the wire are bonded to their corresponding bonding location of the workpiece.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Dreibelbis et al. (4,586,642).
Regarding independent claim 1, Dreibelbis et al. teaches a method of determining a bonding status between a wire (14) and at least one bonding location (25) of a workpiece (24 semiconductor device), the method comprising the steps of (Figs. 1, 3-9):
(a) bonding a portion (21, Fig. 3) of a wire (14) to a bonding location (25 1st bonding location) of a workpiece (24 semiconductor device) using a bonding tool (18 capillary) of a wire bonding machine (10, Fig. 1);
(b) determining a motion profile (see Figs. 6-7) of the bonding tool (18) for determining if the portion of the wire (14) is bonded to the bonding location (25), the motion profile being configured to result in the wire being broken (or lift-off from 1st bonding pad or broken, col. 7, lines 67-68, see Fig. 6) during the motion profile if the portion (21) of the wire is not bonded (Fig. 6) to the bonding location (25); and
(c) moving the bonding tool (18 capillary) along the motion profile (while moving the bonding tool 18 towards the second bonding location 25) to determine if the portion of the wire (14) is bonded to the bonding location (1st bonding location 25).

Regarding claim 4, Dreibelbis et al. teaches, wherein (Fig. 6) step (c) includes determining if the wire (14) is broken (lift-off or broken) during the motion profile (while moving the bonding tool 18 towards the second bonding location 25) to determine if the portion (21) is bonded to the bonding location (25).

Regarding claim 5, Dreibelbis et al. teaches, wherein (Fig. 6) the determination of whether the wire is broken (lift-off or broken) is made using a detection system (33, see Fig. 1) of the wire bonding machine (10, Fig. 1), the detection system (33) detecting whether a conductive path is established between (a) the wire (14), and (b) a portion (21) of the wire bonding machine (col. 3, lines 20-23, col. 6, lines 44-68).

Regarding claim 6, Dreibelbis et al. teaches, wherein (Fig. 6) the conductive path includes at least one of (a) a wire clamp (17) for clamping the wire (14), (b) a wire spool (16 wire feed, Fig. 1) for supplying the wire (14) to the bonding tool (18 capillary), (c) a diverter element for assisting in positioning of the wire (14) between the wire spool and the bonding tool (18), and (d) an air guide system for assisting in positioning of the wire between the wire spool and the bonding tool.

Regarding claim 7, Dreibelbis et al. teaches, wherein (Fig. 1) the detection system (33, Fig. 1) detects whether the conductive path is established by detecting at least one of (a) a predetermined current flow in the conductive path, (b) a predetermined change in- 12 -KSI-661USPATENT capacitance between the conductive path and a ground connection of the wire bonding machine (col. 3, lines 20-44), and (c) a predetermined phase shift of current flowing in the conductive path.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dreibelbis et al. (4,586,642) as applied to claim 1 above, and further in view of Kim (2019/0148349 A1).
Regarding claim 2, Dreibelbis et al. teaches all of the limitations of claim 1 from which this claim depends.
Dreibelbis et al. is explicitly silent of disclosing wherein, the workpiece is a memory based semiconductor device.
Kim teaches wherein (Fig. 3A), the workpiece (210C, ¶63) is a memory based semiconductor device (memory chip, ¶63).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kim, applying the wire bonding process on the power/ground pad of the memory chip, since both semiconductor devices are suitable alternative workpieces of forming the wire bonding connections. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 3, Dreibelbis et al. and Kim teach all of the limitations of claim 2 from which this claim depends.
Kim teaches wherein (Fig. 3A), the wire (420, ¶64) is configured to be at least one of a power lead (211, ¶64) or a ground lead of the memory based semiconductor device (210C memory chip).

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dreibelbis et al. (4,586,642) as applied to claim 1 above, and further in view of Mii et al. (2010/0237480 A1).
Regarding claim 8, Dreibelbis et al. teaches all of the limitations of claim 1 from which this claim depends.
Dreibelbis et al. is explicitly silent of disclosing wherein, a plurality of portions of the wire are bonded to a corresponding plurality of bonding locations of the workpiece, and wherein steps (b) and (c) are repeated for each of the plurality of portions of the wire to determine if each of the plurality of portions of the wire are bonded to their corresponding bonding location of the workpiece.
Mii et al. teaches wherein (Fig. 19), a plurality of portions (427, 426, 425) of the wire are bonded to a corresponding plurality of bonding locations (417, 415, 414) of the workpiece 410, and wherein steps (b) and (c) are repeated for each of the plurality of portions (427, 426, 425) of the wire to determine if each of the plurality of portions (427, 426, 425) of the wire are bonded to their corresponding bonding location (417, 415, 414, respectively) of the workpiece 410.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mii et al. while forming ball/wire bonding in an electronic system, in order to provide an advantageous effect that, as a number of bonding points increases, the number of steps in the bonding and time required for the bonding are reduced to a large extent (¶70).

Conclusion
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819